IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TIMOTHY M. BROUSE                           : No. 327 MAL 2022
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
JAMES E. BROUSE, DANIEL G. BROUSE           :
AND CHRISTOPHER J.P. BROUSE                 :
                                            :
                                            :
PETITION OF: DANIEL G. BROUSE AND           :
CHRISTOPHER J. P. BROUSE                    :

TIMOTHY M. BROUSE                           : No. 328 MAL 2022
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
JAMES E. BROUSE, DANIEL G. BROUSE           :
AND CHRISTOPHER J.P. BROUSE                 :
                                            :
                                            :
PETITION OF: DANIEL G. BROUSE AND           :
CHRISTOPHER J. P. BROUSE                    :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of December, 2022, the Petition for Allowance of Appeal

is DENIED.